department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-2690-98 uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel cc dom fs from subject reorganization capital_contribution this field_service_advice responds to your request for advice field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p sec_1 sec_2 sec_3 sec_4 sec_5 a b c d e x y z p2 p1 date date date date date dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh facts on date p contributed to sec_2 sec_1’s business and assets subject_to certain liabilities and p’s a common_stock interest in sec_3 sec_2 then merged into sec_3 and sec_3's name was changed to sec_4 sec_3's former shareholders other than p received cash from sec_4 for their shares of common_stock in sec_3 financing required to buy out sec_3's former shareholders other than p was provided by the sale of senior notes to a group of institutional investors prepayment of the senior notes was subject_to a prepayment penalty by a plan of merger dated date between x and p x merged into sec_4 the separate existence of x ceased and sec_4 survived immediately prior to the merger of x into p sec_5 owned c of the preferred_stock nonvoting of sec_4 additionally sec_5 owned b y owned d and z owned e of the common_stock of sec_4 y and z are not related to x our understanding is that sec_4 and sec_5 are also not related to p2 or p1 x was formed on date to merge with sec_4 immediately before the merger with sec_4 x was a wholly-owned subsidiary of p2 and p2 was a wholly-owned subsidiary of p1 by virtue of the merger each share of capital stock of x issued and outstanding before the merger was converted into one share of common_stock of sec_4 each share of capital stock of sec_4 was canceled and ceased to exist and each share of the preferred_stock of sec_4 was canceled and extinguished and converted into a right to received cash also sec_4 changed its name after the merger to induce sec_4 and x to enter into the plan of merger sec_5 and p1 agreed that p1 shall cause x to disburses dollar_figureb to be placed in escrow in the name of sec_4 to the holders of the sec_4 indebtedness except for cash in the amount of dollar_figurec x had no assets liabilities or obligations whatsoever on date p acquired all of sec_4's outstanding senior notes from a group of institutional lenders to facilitate the sale of sec_4 paying a premium of dollar_figuree in order to prepay the debt the parties agreed to the following allocations of the aggregate purchase_price of dollar_figurec senior notes dollar_figured prepayment penalty e credit agreement f preferred_stock g non-competition agreement h total dollar_figurec the amount of the purchase_price allocated to the non-competition agreement was subsequently revised as part of the plan of merger x placed dollar_figureb in escrow in the name of sec_4 for the repayment of indebtedness of sec_4 to p as successor to various lenders a form 8-k dated date for p1 states that x paid dollar_figureb to retire certain indebtedness of sec_4 and that the consideration paid was provided by p2 and p1 through term_loan borrowing through certain banks a form 8-k a dated date for p1 states the purchase_price for p2’s acquisition of sec_4 was dollar_figurec which included the acquisition of all sec_4’s outstanding common_stock as well as the retirement of sec_4’s redeemable preferred_stock and substantially_all sec_4’s long-term indebtedness the financial statements stated the indebtedness that sec_4 owed to sec_5 contained certain restrictive covenants on date sec_4 transferred an amount representing all accrued but unpaid interest through date to an agent on date the agent transferred dollar_figurec from x’s account to itself as an agent for the account of sec_4 also on date the agent transferred funds to sec_5 and itself in repayment of indebtedness issue whether the provision of funds by x to pay liabilities of sec_4 as part of the merger of x with sec_4 results in gain to sec_4 conclusion we agree with your conclusion that the provision of funds by x to pay liabilities of sec_4 as part of the merger of x with sec_4 results in no gain to sec_4 issue whether an dollar_figuree prepayment penalty for paying sec_4's debt early is deductible by sec_4 conclusion we agree with your conclusion that the prepayment penalty is deductible by sec_4 discussion issue we agree with your conclusion that pursuant to revrul_90_95 1990_2_cb_67 the merger transaction should be treated for tax purposes as a taxable stock purchase through a reverse subsidiary cash_merger we also agree with your conclusion that p2 a shareholder that owned the stock of sec_4 provided funds to pay the debt of sec_4 and that p2’s payment of these debt amounts for sec_4 represents capital contributions that p2 made to sec_4 revrul_90_95 indicates that x whose sole purpose was to acquire the stock of sec_4 is disregarded and p2 is viewed as purchasing the stock of sec_4 since p2 is viewed as purchasing the stock of sec_4 sec_4 had no taxable sale_or_exchange or other recognition event thus even if prior to the acquisition the liabilities of sec_4 exceeded the value of its assets which the facts appear to indicate is not the case sec_4 recognized no gain in the transaction at the time of sec_2’s purchase of the sec_4 stock sec_4 had outstanding indebtedness p2 paid off this indebtedness p’s payments to pay off the debt are treated as capital contributions that p2 made to sec_4 cf revrul_84_68 1984_1_cb_31 sec_4 recognizes no income on this capital_contribution see sec_118 issue we concur that in general with respect to the payor prepayment penalties are deductible as interest see sec_1_163-4 sec_1_163-7 revrul_57_198 1957_1_cb_94 see also tam date on the payee side the third circuit in 882_f2d_832 3d cir rejected the position that prepayment charges are interest equivalents and concluded that the prepayment charges there in issue would generally be treated as capital_gain regardless of the third circuit’s holding in prudential in the instant case the service should not argue against its own revenue_ruling revrul_57_198 and sec_1 c case development other considerations if you have any further questions please call assistant chief_counsel field service deborah a butler by arturo estrada acting branch chief corporate branch
